TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 7, 2014



                                     NO. 03-11-00518-CR


                            Olarinde Ayodeji Owoputi, Appellant

                                                v.

                                 The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the trial court’s order denying habeas corpus relief. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the

court’s order. Therefore, the Court affirms the trial court’s order. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.